DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered. Claims 1-19 and 21 are currently pending in the application. Claims 1 and 21 have been amended. Claims 17-19 are withdrawn.
Response to Arguments
Applicant’s arguments, see pg. 6, filed 10/24/2022, with respect to the rejection of claims 1-16 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejection of claims 1-16 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see pg. 6-8, filed10/24/2022, with respect to the rejections of claims 1-16 and 21 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Bak-Boychuk et al. (US 20190029790).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a stabilizer member configured to be located within the second lumen and to extend out of the second lumen to stabilize the leaflet” in claim 1. For examination purposes “a stabilizer member” has been construed as any structure capable of stabilizing a mitral valve leaflet which when deployed from a catheter, has portions which extend radially outward from the central longitudinal axis of the catheter (see paragraph [0047] of the Specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (WO 2012040865) in view of Bak-Boychuk et al. (US 20190029790).
Regarding claim 1, Weber teaches a catheter tool system (1, see Fig. 1a) comprising: a first catheter defining a first lumen (inner steerable catheter 31 has a lumen, see Fig. 3c); an anchor (33) located within the first lumen in a delivery configuration and configured to be deployed from the first lumen to attach to a tissue of a left ventricle of a heart (harpoon-like needle 33 is configured to attach to papillary muscle, see page 21, lines 3-14); a plug (41) located within the first lumen in the delivery configuration and configured to be deployed from the first lumen to attach to a leaflet of a mitral valve of the heart (fixation tool 41 is configured to be located within the first lumen and attach to leaflet 21, see Fig. 7a-7b); a first line (32) connecting the anchor to the plug within the first lumen (artificial chord 32 is connected to both harpoon like needle 33 and the fixation tool 41 within the first lumen of catheter 31, see Fig. 5c and 7b). Additionally, Weber teaches stabilizing a leaflet using a vacuum applied via the lumen of the outer catheter 2 (see page 20, lines 6-9 and Fig. 1a). Weber also teaches that vacuum stabilizers and mechanical stabilizers are interchangeable for the purpose of temporarily stabilizing a leaflet (see page 11, lines 16-20).
Weber fails to expressly teach a second catheter defining a second lumen; a stabilizer member configured to be located within the second lumen in the delivery configuration and configured to be deployed such that in a deployed configuration of the stabilizer member, the stabilizer member extends between leaflets of the mitral valve, extends radially outward and out of the second lumen, wherein the stabilizer member extends only under the leaflet to stabilize the leaflet of the mitral valve relative to the second catheter; and a second line connected to the stabilizer member within the second lumen.
Bak-Boychuk, in the same field of art, teaches a mechanical stabilizing device including a catheter (sheath 248, see Fig. 13A-13H) with a lumen, a stabilizer member (252) attached to a line (250) within the lumen, wherein the stabilizer member is configured to be deployed such that in a deployed configuration of the stabilizer member (see Fig. 13H), the stabilizer member extends between leaflets of the mitral valve (although not shown in Fig. 13H, it is understood that there is a second leaflet opposite the leaflet 256 shown, so the stabilizer 252 would extend between the leaflets), extends radially outward and out of the lumen, wherein the stabilizer member extends only under the leaflet to stabilize a leaflet of the mitral valve (see [0064] and Fig. 13B-13H). The stabilizer 252 meets the limitation of a “stabilizer member”, as interpreted under 35 U.S.C. 112f, since it is capable of stabilizing a leaflet and includes portions, away from the distal end of line 250, which extend radially outward from the central longitudinal axis of catheter 248 (see Fig. Fig. 13H). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the vacuum provided in the outer tube lumen of Weber with the mechanical stabilizing device of Bak-Boychuk since mechanical stabilizers and vacuum stabilizers were known in the art to be interchangeable for the purpose of temporarily stabilizing a mitral valve leaflet.
Regarding claim 2, the combination of Weber and Bak-Boychuk teaches the system of claim 1, further comprising an outer catheter defining a third lumen, wherein the first catheter and second catheter are configured to be located within the third lumen of the outer catheter (outer catheter tube 2 has a lumen A which is configured to carry the first catheter and second catheters, see Fig. 1 of Weber).
Regarding claim 3, the combination of Weber and Bak-Boychuk teaches the system of claim 1, wherein a distal end of the first catheter is configured to puncture the leaflet of the mitral valve (inner steerable catheter 31 comprises a sharp end that allows it to perforate the leaflet, see page 21, lines 15-25 of Weber).
Regarding claim 4, the combination of Weber and Bak-Boychuk teaches the system of claim 3, wherein the first catheter is configured to extend through the puncture in the leaflet of the mitral valve (inner steerable catheter 31 is configured to extend through the puncture in the leaflet, see Fig. 3a-3c and page 21, lines 22-25 of Weber).
Regarding claim 5, the combination of Weber and Bak-Boychuk teaches the system of claim 1, wherein the first line is slidable relative to the plug (the artificial chord 32 is slidable relative to the fixation tool 41 since the artificial chord is threaded through the center of the fixation tool, see Fig. 7b of Weber).
Regarding claim 7, the combination of Weber and Bak-Boychuk teaches the system of claim 1, wherein the anchor includes one or more prongs configured to engage a tissue of the left ventricle to connect the anchor to the left ventricle (Harpoon-like needle 33 has a barbs for engaging with the papillary muscle, see Fig. 13a-14c and page 21, lines 3-14 of Weber).
Regarding claim 8, the combination of Weber and Bak-Boychuk teaches the system of claim 1, wherein the stabilizer member includes a foot (252, see Fig. 13H of Bak-Boychuk) configured to extend out an opening of the second lumen at or proximate to a distal end of the second catheter to engage the leaflet of the mitral valve (the foot 252 is configured to extend out of an opening at the distal end of catheter 248 to a engage a leaflet 256 of the mitral valve, see Fig. 13A-13H of Bak-Boychuk).
Regarding claim 9, the combination of Weber and Bak-Boychuk teaches the system of claim 1, wherein the second catheter defines an opening at or proximate to a distal portion of the catheter, wherein the stabilizer member includes a petal (252) configured to extend out the opening of the second lumen at the distal portion of the second catheter to engage the leaflet of the mitral valve (the petal 252 is configured to extend out of an opening at the distal end of catheter 248 to a engage a leaflet 256 of the mitral valve, see Fig. 13A-13H of Bak-Boychuk).
Regarding claim 11, the combination of Weber and Bak-Boychuk teaches the system of claim 1, wherein the plug includes a first end portion and a second end portion, wherein the first end portion and the second end portion taper towards a center portion of the plug (first portion 41.1 and second portion 41.2 taper towards waist portion 41.3, see Fig. 6a of Weber).
Regarding claim 12, the combination of Weber and Bak-Boychuk teaches the system of claim 11, wherein to connect the plug to the leaflet, the leaflet is positioned adjacent the center portion of the plug with the first portion of the plug on one side of the leaflet and the second portion of the plug on another side of the leaflet (when the fixation tool 41 is connected to the leaflet, the first portion 41.1 is on one side of the leaflet and the second portion 41.2 is on the other side of the leaflet and the waist portion 41.3 is adjacent the leaflet, see Fig. 7a-7b and page 23, lines 4-20 of Weber). 
Regarding claim 13, the combination of Weber and Bak-Boychuk teaches the system of claim 1, wherein the stabilizer member is configured to stabilize the leaflet of the mitral valve while the first catheter punctures the leaflet from a left atrium side to a left ventricle side. Since the first catheter (inner steerable catheter 31) punctures the leaflet from a left atrium side to a left ventricle side (see Weber Fig. 3a-3c) and the stabilizer member is configured to stabilize a leaflet as it is punctured (see [0064] and Fig. 13A-13H of Bak-Boychuk), the combination would be capable of performing the claimed function. 
Regarding claim 14, the combination of Weber and Bak-Boychuk teaches the system of claim 13, wherein the anchor is configured to extend through the puncture and connect to the tissue of the left ventricle of the heart (Harpoon-like needle 33 is configured to extend through the puncture and connect to the tissue of the left ventricle being carried by catheter 31 or needle 33 may be shot across the ventricle and into the papillary muscle, see page 22, lines 3-12 of Weber).
Regarding claim 15, the combination of Weber and Bak-Boychuk teaches the system of claim 14, wherein the plug is configured to attach to the leaflet within the puncture while the anchor is connected to the tissue of the left ventricle of the heart (after the distal end of the harpoon-like needle 33 is attached to the papillary muscle, the catheter tool system 1 is retracted and the fixation tool is kept in place at the site of perforation of the leaflet, see page 23, lines 4-20 of Weber).
Regarding claim 16, the combination of Weber and Bak-Boychuk teaches the system of claim 15, wherein the stabilizer member is configured to disconnect from the leaflet while the anchor is connected to the tissue of the left ventricle of the heart and while the plug is attached to the leaflet. Since the anchor (harpoon-like needle 33) is configured to attach to tissue of the left ventricle (see page 21, lines 3-14 of Weber) and the stabilizer member (252) is configured to detach from the leaflet by resheathing (see [0064] and Fig. 13A-13H of Bak-Boychuk), the combination would be capable of performing the claimed function.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Bak-Boychuk, as applied to claim 5 above, and further in view of Neudstadter (WO 2018178901).
Regarding claim 6, the combination of Weber and Bak-Boychuk teaches the system of claim 5, wherein the first line (artificial chord 32) may be fixed to the plug (fixation tool 41) by a retaining portion (42) which may be a suture retainer or knot (see page 23, lines 17-20 and Fig. 7b of Weber).The combination of Weber and Bak-Boychuk is silent about the particular structure of a suture retainer and fails to teach the first line includes one or more beads, wherein the one or more beads are configured to slide through the plug and also engage the plug to fix a distance between the plug and the anchor.
Neudstadter, in the same field of art, teaches providing a suture retainer or lock comprising one or more beads fixed along a length of a string such that string passes through a grasper in one direction, but is unable to pass through in the opposite direction (see paragraph [065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the suture retainer of Weber and Bak-Boychuk, as a suture lock as taught by Neudstadter since doing so was a known method of retaining a suture and would allow the user to adjust and fix the length of the chordal implant. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Bak-Boychuk, as applied to claim 1 above, and further in view of Gries et al. (US 20150250590).
Regarding claim 10, the combination of Weber and Bak-Boychuk teaches the system of claim 1. The combination of Weber and Bak-Boychuk fails to teach a plug stabilizer rod in the first lumen and slidable to prevent movement of the plug in a proximal direction.
Gries, in the same field of art, teaches an inner sheath 606 which may be slidable within outer shaft 605 to deliver plug 310. Sheath 606 is initially attached to plug 310, but may be detached after deployment (see paragraph [0039] and Fig. 6A-6F).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first catheter of Weber and Bak-Boychuk to include a push rod as taught by Gries since doing so would allow the user to have more control over the advancement of the plug out of the distal end of the catheter.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over an alternative interpretation of Weber et al. (WO 2012040865) in view of Bak-Boychuk et al. (US 20190029790 A1).
Regarding claim 21, Weber teaches a catheter tool system (1, see Fig. 1a) comprising: a first catheter defining a first lumen (inner steerable catheter 31 has a lumen, see Fig. 3c); an anchor (33) located within the first lumen in a delivery configuration and configured to be deployed from the first lumen to attach to a tissue of a left ventricle of a heart (harpoon-like needle 33 is configured to attach to papillary muscle, see page 21, lines 3-14); a plug (41) located within the first lumen in the delivery configuration and configured to be deployed from the first lumen to attach to a leaflet of a mitral valve of the heart (fixation tool 41 is configured to be located within the first lumen and attach to leaflet 21, see Fig. 7a-7b); a first line connecting the anchor to the plug within the first lumen (artificial chord 32 is connected to both harpoon like needle 33 and the fixation tool 41 within the first lumen of catheter 31, see Fig. 5c and 7b); a second catheter (2) defining a second lumen (A), the second catheter being disposed adjacent (i.e., near) to the first catheter and outside of the first lumen (see Fig. 3a). Additionally, Weber teaches stabilizing a leaflet using a vacuum applied via the lumen of the second catheter (2) (see page 20, lines 6-9 and Fig. 1a). Weber also teaches that vacuum stabilizers and mechanical stabilizers are interchangeable for temporarily stabilizing a leaflet (see page 11, lines 16-20).
Weber fails to expressly teach a stabilizer member located within the second lumen in a delivery configuration of the second catheter and configured to be deployed to extend radially outward and out of the second lumen to stabilize the leaflet of the mitral valve relative to the second catheter without puncturing the leaflet; and a second line connected to the stabilizer member within the second lumen.
Bak-Boychuk teaches a stabilizer member (252, see Fig. 13A-13H) connected to a line (250) within a lumen of a catheter (248), wherein the stabilizer member is configured to be deployed to extend radially outward and out of the lumen to stabilize a leaflet of the mitral valve without puncturing the leaflet (see Fig. 13B-13H).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the vacuum provided in the outer tube lumen of Weber with the stabilizer member of Bak-Boychuk since mechanical stabilizers and vacuum stabilizers were known in the art to be interchangeable for the purpose of temporarily stabilizing a mitral valve leaflet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771